Citation Nr: 0206192	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  01-08 648	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 22, 1987, Board of Veterans' Appeals (Board) decision 
that denied entitlement to service connection for a lung 
disability.



REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney at 
Law



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
February 1946, and from March 1952 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
as an exercise of the Board's original jurisdiction under 38 
U.S.C.A. § 7111 (West Supp. 2001) pursuant to an October 2001 
motion alleging CUE in a June 22, 1987, Board decision that 
denied service connection for a lung disorder.


FINDINGS OF FACT

1.  By a June 22, 1987 decision, the Board denied the 
veteran's claim of service connection for a lung disorder.

2.  The veteran's allegations of error in the Board's June 
22, 1987, decision amount to no more than a disagreement with 
how the Board weighed or evaluated the facts before it.


CONCLUSION OF LAW

The veteran has not satisfied the threshold pleading 
requirements for the revision of the Board's June 1987 
decision on grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 
2001); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 2001).

A review to determine whether CUE exists in a case may be 
instituted by the Board on its own motion, or upon request of 
a claimant at any time after the decision is made.  38 
U.S.C.A. § 7111(c) and (d) (West Supp. 2001).  A request for 
a revision is to be submitted directly to the Board and 
decided by the Board on the merits, 38 U.S.C.A. § 7111(e) 
(West Supp. 2001), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board.  38 U.S.C.A. § 7111(f) (West Supp. 
2001).

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by the 
Department of Veterans Affairs (VA) in January 1999.  38 
C.F.R. §§ 20.1400-1411 (2001).  Section 20.1404(b) as it 
operates in conjunction with section 20.1404(c) to deny 
review of a motion was declared invalid by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans et al. v. Gober, 234 F. 3d 682 (Fed. Cir 2000).

Recently, 38 C.F.R. § 20.1404(b) was revised.  It now states 
that a motion for revision of a decision based on CUE must 
set forth clearly and specify the alleged CUE, or errors, of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to re-filing.  38 C.F.R. 
§ 20.1404(b).

Pursuant to the regulations, CUE is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time, 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. 
§ 20.1403(b)(1).

The regulations cited above also state that, to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE 
include a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in the Board 
decision; the Secretary's failure to fulfill the duty to 
assist; and, allegations based on improper evaluation of 
evidence, i.e., a disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  CUE does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute of regulation.  38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims (Court) has defined for 
claims of CUE in VA rating decisions.  See Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
en banc review denied, 6 Vet App. 162 (1994); Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  The Board may 
therefore rely on well-established precedent of the Court on 
what exactly constitutes a valid claim of CUE, such as is set 
forth in Russell, Damrel, and Fugo.

With respect to the June 22, 1987 decision, the moving 
party's representative argues that the Board failed to 
consider the veteran's continuous symptoms of bronchial 
asthma in deciding the issue of whether his lung condition 
should be service connected.  In addition, the representative 
asserts that the Board failed to properly consider the fact 
that the veteran had continuous symptoms of asthmatic 
wheezing within the meaning of 38 C.F.R. § 3.303(b) (2001) 
from the time of military service onward.  In that regard it 
is alleged that the Board ignored medical evidence in the 
file which support the assertion that the veteran's lung 
disease, including asthmatic wheezing, began in service.  

Service medical records indicate that in November 1952, the 
veteran was seen for complaints of wheezing and severe 
coughing for the previous two years.  He underwent further 
testing in November and December 1952, including a pulmonary 
examination, which resulted in a final diagnosis of bronchial 
asthma.  At the time, it was noted that a chest x-ray was 
negative and that the veteran had once again reported a two-
year history of recurrent wheezing attacks.  The veteran was 
hospitalized at a private facility in March 1957 for what was 
diagnosed as an acute respiratory infection.  

At his January 1962 VA examination, the veteran reported 
wheezing in his chest and difficulty breathing since his 
separation from service.  The diagnosis was asthmatic 
bronchitis by history.  Private clinical records show that 
the veteran was treated and evaluated on a recurrent basis in 
the late 1970's and early 1980's for severe pulmonary 
emphysema.  A private physician reported in May 1980 that the 
veteran had been treated since September 1978 for pulmonary 
emphysema.  VA outpatient treatment records dated in August 
1985 show an assessment of chronic obstructive pulmonary 
disease.  

As a result of the above-cited medical evidence, the Board 
found that the service medical records demonstrated that the 
veteran was diagnosed with bronchial asthma during the second 
period of active service.  However, it was determined that a 
chronic lung disorder was not shown upon separation from 
active service or for several years thereafter when bronchial 
asthma was again shown.  In addition, the Board noted that it 
was unable to attribute the currently diagnosed pulmonary 
emphysema to what was considered a transient episode of 
bronchial asthma during service.  

It is clear from the medical evidence of record that there 
was no etiological opinion that the veteran's episode of 
bronchial asthma in service was related to any subsequently 
diagnosed lung disorder.  The medical evidence of record, the 
veteran's contentions, and the hearing testimony were 
obviously considered by the Board, as noted in the Board's 
1987 decision.  As discussed above, a dispute concerning how 
the facts were weighed is not a basis for finding CUE.  

The Board finds that the moving party has not made a legally 
sufficient motion of CUE.  What the veteran is now arguing, 
in effect, is that the Board should have given more weight to 
certain facts, such as the notation of problems with 
bronchial asthma during service and again several years after 
service, and should have given less weight to the evidence 
against his claim, such as the absence of evidence of chronic 
disability at the time of the veteran's separation from 
service in 1954 or the absence of a finding of bronchial 
asthma in 1957 when the veteran was seen for an acute 
respiratory infection.  That sort of argument, which amounts 
to a disagreement with how the Board weighed or evaluated the 
facts, cannot be the basis of a valid claim of CUE.  See 38 
C.F.R. § 20.1403(d)(3) (2001).  

For the foregoing reasons, the Board finds that the moving 
party has failed to satisfy the threshold pleading 
requirements for revision of the June 22, 1987, Board 
decision on grounds of CUE.  Accordingly, the motion is 
dismissed without prejudice to re-filing.


ORDER

The motion to revise the June 1987 Board decision on the 
basis of CUE is dismissed without prejudice to re-filing.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



